            Case 1:19-cr-00725-JPO Document 155 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
——————————————————X
UNITED STATES OF AMERICA,

                          Plaintiff,
                                                        Case No. (S-1) 16-CR-725 (JPO)
           —Against—
                                                        NOTICE OF
LEV PARNAS,                                             MOTION

         Defendant.
——————————————————X

           JOSEPH A. BONDY, an attorney duly licensed to practice law before this Court, hereby

moves for an Order:

1.         Dismissing the Indictment due to selective prosecution;

2.         Dismissing the Indictment under the Fifth and Sixth Amendments, due to grand jury

defects;

3.         Severing Counts;

4.         Ordering production of all Brady and Giglio materials forthwith;

5.         Granting Joinder in Co-Defendant’s Motions, to the extent not in conflict with Mr.

Parnas’s defense;

6.         Granting Reservation of Rights to being additional motions based upon newly available

or discovered evidence;

7.         Any such other relief that is necessary and proper.

Dated: New York, New York
       December 1, 2020


                                                        __________________
                                                        Joseph A. Bondy
                                                        Counsel to Lev Parnas
